 IIn the Matter of TRIANGLEHOSIERYCOMPANY, INC.'andUNITEDTEXTILEWORKERSOF AMERTCA, A. F. OF L.Case No. 5-R-2015.-Decided December °39, 1945Mr. Kenneth M. Brim,of Greensboro, N. C., andMr. H. P. Hardin,of High Point, N. C., for the Company.Mr. Albert W. Cox,of High Point, N. C., for the A. F. of L.Mr. W. Cedric Stallings,of Greensboro, N. C., for the C. I. O.Mr. Samuel G. Hamilton,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Textile Workers of America,A. F. of L., herein called the A. F. of L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Triangle Hosiery Company, Inc., High Point, North Caro-lina, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeL.Weasler, Trial Examiner.The hearing was held at High Point,North Carolina, on August 10, 1945.The Company, the A. F. of L.,and American Federation of Hosiery Workers-CIO, herein calledthe C. I. 0., appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence hearing on the issues.At the close of the hearingthe A. F. of L. moved to dismiss the C. I.O.'s petition to intervene. TheTrial Examiner reserved ruling upon this motion for the Board. Forreasons stated in Section V,infra,the motion is denied.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.`Upon the entire record in the case, the Board makes the following:IName as amended at the hearing.65 N. L. R. B., No. 1769 70DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTriangleHosiery Company,Inc., is a North Carolina corporationwith its principal office andplace of businessin' HighPoint, NorthCarolina, where it is engaged inthe manufacture and sale of men'sand children's hosiery.During the year 1944, the Companypurchasedraw materials,consistingchiefly of cotton and rayon yarns,valued atmore than $100,000, of which approximately 25 percent was shippedfrom points outside the State of North Carolina.During the sameperiod, the Company manufactured productsvalued at more than$200,000, of which approximately 75 percent was shipped to pointsoutside the State.The Company admits that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Textile Workers of America is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.American Federation of Hosiery Workers is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the A. F. of L.,as the exclusive bargaining representative of certain of its employeesuntil the A. F. of L. has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. of L. represei is a substantial number ofemployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Field Examiner reported that the A. F. of L submitted 213 authorization cards,and that 85 of the cards were dated "May,"103 "June," and 25 "July."The Trial Examiner stated on the record that, at the hearing, the A. F. of L. Submitted18 additional cards, "sixteen of which are dated during the month of August, and two ofwhich are dated during the month of July 1945," and all of which "purport on their faceto be the application-for-membership cards of the United Textile Workers of America ofemployees presently working at the Triangle Hosiery Company"The Trial Examiner also stated on the record that, at the hearing, the C I. 0 "sub-mitted four membership cards with its [petition] to intervene, all four of which are datedduring the month of July,1945, and purport to bear the names of people employed by theCompany."There are approximately 467 employees in the appropriate unit TRIANGLE HOSIERY COMPANY, INC.71IV. THE APPROPRIATE UNITThe A. F. of L. seeks a unit comprising all production and main-tenance employees of the Company,3 including the firemen-watchmen 4and truck driver, but excluding boarders,5 the carpenter, timekeepers,record clerk, clerical employees, foremen, foreladies, assistant fore-men, and all other supervisory employees.The Company and theC. I. 0. agree with the A. F. of L.'s position except that the Companywould include the timekeepers and the record clerk, and the C. T.6seeks to exclude the truck driver.Timekeepers:Two timekeepers work in a room in one corner ofthe basement next to the superintendent's office.The other timekeeperworks in the knitting department next to the desk of the foreman.Timekeepers keep time and production records.Records from thetime clocks are brought to the timekeepers by the foremen.Time-keepers do not engage in production work. In accordance with ourcustomary practice when there is no history of collective bargainingto the contrary, we shall exclude the timekeepers.6Record cleric: 7The record clerk is located near the door of the re-ceiving room in the warehouse in Mill'No. 1. She keeps records ofincoming and outgoing yarns and other raw materials, and furnishesthe buying department at specified times with the required records.She is under the supervision of the foreman of the knitting depart-ment.We shall include the record clerk.sTruck driver:The truck driver spends all of his time hauling rawmaterial and finished products.Since the truck driver is an em-ployee whose interests and conditions of employment are not alto-gether the same as those of other employees, and since the partiesare in dispute as to his inclusion, we shall exclude him .9We find that all production and maintenance employees of theCompany, including the firemen-watchmen and the record clerk, butexcluding other clerical employees, the carpenter, boarders, timekeep-ers, truck driver, foremen, assistant foremen, foreladies, and all otheraThe Conipanv operates two mills which are about 200 feet apart. They ale enclosedby the same fence, and are under the same general supervisionThe main office shippingroom, finishing department and general warehouse are located in Mill No. 1Alin No l'sother departments are duplicated in Mill No 2 In these other departments,both millsemploy identical processes of manufacture,and employees in both mills have correspond-ingly identical dutiesThe parties are in agreement that the appropriate bargaining unitshould include employees of both mills4Althoughtheydo carry arms. the firemen-watchmen are neither uniformed,militarized,nor deputized, nor do they have monitorial duties to perfoi in5The A F of L now bargains for boarders in a separate unit6 SeeMatter of Sandy Hill Iron & Brass Works,58 N L R B 949 ,Matter of New JerseyWorstedMills and Cc) a Mills,63 N. L It. B. 4557Hazel II Culler8 SeeMatter of New Jersey Worsted Mills and GeraMills, 63 N L R B 4559 SeeMatter of L. L. Stone, et at, tradingasWire & Metal Manufacturing Compaau1,64 N. L R B.1139;Matter of Sam Boorstein&Harry Boorstein, trading as BlueRibbonLaundry,64 N. L R B. 645 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.TILE 1)ETERMIIN ATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.The A. F. of L., as indicated above,movesthat the petition to inter-vene filed,by the C. I. O. should be denied,and asks that the C. I. O.be refused a place upon the ballot,because of the extent of the C. I.O.'sshowing of representation among the employees in the unit.We areof the opinion that the interest shown by the C. I. 0., though slight,warrants a denial of the A.F. of L.'s motion,and is sufficient to entitlethe C. I. O. to a place upon the ballot."'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Triangle HosieryCompany, Inc., High Point, North Carolina, an election by secretballot shall be conducted as early as possible, but not later thansixty (60) days from the date of this Dir 'ction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article 111, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the10 SeeMatter of Elgin National Watih Company.56 N. L. R B 30;Matter of ThompsonProducts Inc.,63 N. L. RB. 1495. TRIANGLE HOSIERY COMPANY, INC.73polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by United Textile Workers of America, A. F. of L., or byAmerican Federation of Hosiery Workers-CIO, for the purposesof collective bargaining, or by neither.